Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Freda on 29 June 2022.
The application has been amended as follows: Claims 15 and 17 are amended to include the allowable aspects of Claim 1 as written below.
15.	(Currently Amended) A traction battery, comprising: 
a battery housing having: 
a first housing part and a second housing part fixed removably to each other; 
a reinforcing structure having a plurality of reinforcing ribs reinforcing the first housing part; and 
a ducted structure with a plurality of coolant ducts for a coolant fixed on the first housing part; and 
a plurality of battery modules fixed in the battery housing, each battery module having a temperature-control unit on top of the respective battery module, and each battery module being fixed on the first housing part, each temperature-control unit being connected to the ducted structure of the battery housing in a coolant-conducting manner; 
wherein a subset of the plurality of coolant ducts form individual feed ducts and individual return ducts, each individual feed duct and each individual return duct passing over and being connected to a respective temperature-control unit such that the coolant is flowable from one of the individual feed ducts downwards to the respective temperature-control unit in a direction transverse to the one of the individual feed ducts, through the respective temperature-control unit to one of the individual return ducts in a direction transverse and upwards to the one of the individual return ducts; 
wherein at least one of the coolant ducts is at least partially embedded in one of the reinforcing ribs;[[ and]]
wherein the traction battery is fixable to a floor panel of an electric or hybrid vehicle; and
wherein each temperature-control unit is disposed between the respective battery module and the first housing part relative to a direction extending from the first housing part to the second housing part.
17. 	(Currently Amended) A battery housing for a traction battery having a plurality of battery modules each with a temperature-control unit, the battery housing comprising: 
a first housing part and a second housing part fixed removably to each other and spaced apart to define a space in which the plurality of battery modules is disposed, the battery modules being fixable on the first housing part; 
a reinforcing structure having a plurality of reinforcing ribs reinforcing the first housing part; 
a ducted structure with a plurality of coolant ducts for a coolant fixed on the first housing part; 
wherein the plurality of coolant ducts are connectable to the temperature-control unit of each of the plurality of battery modules in a coolant-conducting fashion; 
wherein a subset of the coolant ducts form individual feed ducts and individual return ducts, wherein the coolant is flowable from one of the individual feed ducts to the respective temperature- control unit downwards in a direction towards the second housing part and transverse to the one of the individual feed ducts, through the respective temperature-control unit to one of the individual return ducts upwards in a direction towards the first housing part and transverse to the one of the individual return ducts; 
wherein at least two of the coolant ducts form at least one distributing feed duct and at least one collecting return duct, wherein the at least one distributing feed duct leads into the individual feed ducts, and the individual return ducts open into the at least one collecting return duct; 
wherein the distributing feed duct runs longitudinally through a center of the ducted structure, and the at least one collecting return duct includes two collecting return ducts running longitudinally on opposing sides of the distributing feed duct, each individual feed duct and each individual return duct extending transversely between the distributing feed duct and one of the two collecting return ducts; 
wherein each individual feed duct has an inlet connector by which each individual feed duct is connectable to an inlet of the respective temperature-control unit, the inlet connector extending downward from the respective individual feed duct in the direction transverse to the respective individual feed duct towards the respective temperature-control unit;
wherein each individual return duct has an outlet connector by which each individual return duct is connectable to an outlet of the respective temperature-control unit, the outlet connector extending downward from the respective individual return duct in the direction transverse to the respective individual return duct towards the respective temperature-control unit; 
wherein the plurality of reinforcing ribs includes a plurality of longitudinal ribs and a plurality of transverse ribs, the plurality of transverse ribs extending between adjacent longitudinal ribs and projecting from the first housing part toward the temperature-control unit of an associated battery module of the plurality of battery modules;[[ and]]
the plurality of individual feed ducts and the plurality of individual return ducts are at least partially embedded in the plurality of transverse ribs; and
wherein each temperature-control unit is disposed between the respective battery module and the first housing part relative to a direction extending from the first housing part to the second housing part.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Günther (US 2019/0252741 A1), Yi (KR 101690234 B1), Grace (US 9954259 B1), Rowley (WO 2017025592 A1), and Chung (US 9972873 B2), but it does not teach or suggest a battery housing for a traction battery having a plurality of battery modules each with a temperature-control unit wherein each temperature-control unit is disposed between the respective battery module and the first housing part relative to a direction extending from the first housing part to the second housing part as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 23 March 2022 regarding the rejection of record under 35 U.S.C. of Claim 1 have been fully considered and are persuasive. However, applicant’s arguments regarding the rejections of record under 35 U.S.C. 103 of Claims 15 and 17 have been fully considered but they are not persuasive. Regarding Claim 15, Yi figure 1 shows the battery pack (50) on the frame of the vehicle, specifically in a lower floor region as claimed. Regarding Claim 17, the claimed reinforcing ribs with embedded individual feed ducts and individual return ducts may also read on the heat exchanger part (6.1) shown in figure 3, which includes channels (5.1) that are separated by ribs that project from the first housing part (temperature control panel (1) including heat exchanger parts (6) as claimed. As such, these claims are allowed as amended above to include the allowable subject matter of independent Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723